Case 8:20-cv-01979-DOC-ADS Document 43-1 Filed 03/17/21 Page 1 of 15 Page ID
                                 #:1515




                          EXHIBIT A
   Case 8:20-cv-01979-DOC-ADS Document 43-1 Filed 03/17/21 Page 2 of 15 Page ID
Ashton v. J.M. Smucker Co., Slip Copy (2020)
                                    #:1516
2020 WL 8575140

                                                                  On May 8, 2020, Plaintiffs Shelly Ashton, Jay Schoener, and
                                                                  Ramon Ibarra, on behalf of themselves and all others similarly
                  2020 WL 8575140
                                                                  situated, filed a class action complaint against Defendants The
    Only the Westlaw citation is currently available.
                                                                  J.M. Smucker Corporation, The Folger Coffee Company, and
     United States District Court, C.D. California.
                                                                  Does 1 through 50. (“Complaint,” Dkt. No. 1.) On June 29,
                 Shelly ASHTON, et al.                            2020, Plaintiffs filed a First Amended Complaint (“FAC”)
                          v.                                      as of right. (“FAC,” Dkt. No. 17.) The FAC alleges eleven
             The J.M. SMUCKER CO., et al.                         causes of action: (1) violation of California's Consumers
                                                                  Legal Remedies Act (“CLRA”),           Cal. Civ. Code § 1750,
            Case No. EDCV 20-992 JGB (SHKx)                       et seq.; (2) violation of California's False Advertising Law
                             |
                     Filed 12/16/2020                             (“FAL”),     Cal. Bus. & Prof. Code § 17500, et seq.; (3)
                                                                  violation of California's Unfair Competition Law (“UCL”),
Attorneys and Law Firms
                                                                     Cal. Bus. & Prof. Code § 17200, et seq.; (4) violation
Aubry Wand, The Wand Law Firm, Culver City, CA, Joshua            of    N.Y. Gen. Bus. Law § 349; (5) violation of N.Y.
Nassir, Benjamin Heikali, Faruqi and Faruqi LLP, Los              Gen. Bus. Law § 350; (6) breach of express warranty; (7)
Angeles, CA, Lubna M. Faruqi, Pro Hac Vice, Faruqi and            breach of implied warranty; (8) intentional misrepresentation;
Faruqi, LLP, New York, NY, Scott Gregory Braden, Todd D.          (9) negligent misrepresentation; (10) quasi contract/unjust
Carpenter, Carlson Lynch LLP, San Diego, CA, for Shelly           enrichment/restitution; and (11) violation of the Magnusson-
Ashton, et al.                                                    Moss Warranty Act (“MMWA”), 15 U.S.C. § 2301, et seq.
                                                                  (See FAC.)
Megan Lee Whipp, Winston and Strawn LLP, Los Angeles,
CA, Ronald Y. Rothstein, Pro Hac Vice, Sean H. Suber, Pro
                                                                  On August 17, 2020, Defendants filed this Motion. Plaintiffs
Hac Vice, Winston and Strawn LLP, Chicago, IL, for The J.M.
                                                                  filed their Opposition on September 14, 2020. (“Opposition,”
Smucker Co., et al.
                                                                  Dkt. No. 39.) Defendants replied on October 5, 2020.
                                                                  (“Reply,” Dkt. No. 40.)

     Proceedings: Order (1) GRANTING-IN-PART
     AND DENYING-IN-PART Defendants' Motion
    to Dismiss (Dkt. No. 36); and (2) VACATING the                             II. FACTUAL ALLEGATIONS
     December 21, 2020 Hearing (IN CHAMBERS)
                                                                  Plaintiffs allege the following facts. J.M. Smucker Company
The Honorable JESUS G. BERNAL, UNITED STATES                      and The Folger Coffee Company (collectively, “Defendants”)
DISTRICT JUDGE                                                    are responsible for the development, manufacturing,
                                                                  packaging, advertising, distribution, and sale of Folgers
                                                                  ground coffee products. (Compl. ¶¶ 14-15; 36.)
 *1 Before the Court is a Motion to Dismiss under Federal
Rules of Civil Procedure 12(b)(1), 12(b)(2), and 12(b)(6)
                                                                  Plaintiff Shelly Ashton (“Ashton”), who resides in Riverside,
filed by Defendants The J.M. Smucker Company and The
                                                                  California, purchased the Folgers Classic Roast 30 oz and
Folger Coffee Company. (“Motion,” Dkt. No. 36.) The
                                                                  Folgers Black Silk 24.2 oz products in April 2020. (Id. ¶ 9.)
Court determines this matter is appropriate for resolution
                                                                  Plaintiff saw and relied on the representation “MAKES UP
without a hearing. See Fed. R. Civ. P. 78; L.R. 7-15. After
                                                                  TO 240 6 FL OZ CUPS” in front of the Classic Roast canister,
considering all papers filed in support of and in opposition to
                                                                  and the representation “MAKES UP TO 210 6 FL OZ
the Motion, the Court GRANTS-IN-PART and DENIES-IN-
                                                                  CUPS” prominently printed in front of the Black Silk canister.
PART Defendants' Motion. The December 21, 2020 hearing
                                                                  (Id.) In April 2020, Plaintiff Jay Schoener (“Schoener”),
is VACATED.
                                                                  who resides in Chenango County, New York, purchased the
                                                                  Folgers Classic Roast 48 oz product at a store in New York.
                                                                  (Id. ¶ 10.) Schoener saw and relied on the representation
                    I. BACKGROUND                                 “MAKES UP TO 360 6 FL OZ CUPS” prominently printed



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
   Case 8:20-cv-01979-DOC-ADS Document 43-1 Filed 03/17/21 Page 3 of 15 Page ID
Ashton v. J.M. Smucker Co., Slip Copy (2020)
                                    #:1517
2020 WL 8575140

in front of the canister. In or around December 2019, Plaintiff
Ramon Ibarra (“Ibarra”), who resides in San Diego County,          A. Subject Matter Jurisdiction ( Fed. R. Civ. P. 12(b)
California, purchased three of the Folgers French Roast 24.2       (1))
oz products at a store in California. (Id. ¶ 11.) Ibarra saw and   A party may seek dismissal of an action for lack of subject
relied on the representation “MAKES UP TO 210 6 FL OZ
                                                                   matter jurisdiction under    Rule 12(b)(1) “either on the face
CUPS” printed prominently on the front of the canister. (Id.)
                                                                   of the pleadings or by presenting evidence.” Warren v. Fox
 *2 Defendants place materially identical representations          Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003);
on the front label of Folgers ground coffee canisters of all       see also White v. Lee, 227 F.3d 1217, 1242 (9th Cir. 2000).
varieties and sizes (“Products”), although the number of           Where the party asserts a facial challenge, the court limits its
represented servings varies based on the size of the Product.
                                                                   inquiry to the allegations set forth in the complaint. Safe
(Id. ¶¶ 17-18, 22.) On the back of all the products, Defendants
                                                                   Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir.
instruct consumers that they should use one tablespoon of
                                                                   2004).
ground coffee to make one serving/cup of coffee. (Id. ¶
23.) Based on standard measurements, Plaintiffs allege that
                                                                   “In resolving a factual attack on jurisdiction, the district
Defendants grossly overstate the number of servings the
                                                                   court may review evidence beyond the complaint without
Products can make. (Id. ¶ 25.) For example, Defendants
                                                                   converting the motion to dismiss into a motion for summary
represent that the 30.5 oz canister “MAKES UP TO 240 6
                                                                   judgment.” Id. The court “need not presume the truthfulness
FLZ OZ.” (Id. ¶ 26.) However, to make 240 servings, 240
tablespoons (or 1200 grams) of ground coffee are needed. (Id.      of the plaintiff's allegations,”  Lee, 227 F.3d at 1242,
¶¶ 27-28.) However, the 30.5 oz canister only has 865 grams        and may generally “resolve factual disputes concerning the
of ground coffee, 72% of the amount of ground coffee needed        existence of jurisdiction.”       McCarthy v. United States,
to make up the represented amount of cups. (Id. ¶ 29.) The         850 F.2d 558, 560 (9th Cir. 1988). “Once the moving party
same calculations apply to all the Products of different net       has converted the motion to dismiss into a factual motion
weights. (Id. ¶ 33.) On average, the 39 different varieties of     by presenting affidavits or other evidence properly brought
Products at issue contain enough ground coffee to make only        before the court, the party opposing the motion must furnish
68.25% of the servings promised on the packaging. (Id. ¶¶          affidavits or other evidence necessary to satisfy its burden
33-34.)
                                                                   of establishing subject matter jurisdiction.”       Savage v.
All three Plaintiffs saw and relied on Defendants'                 Glendale Union High Sch., Dist. No. 205, Maricopa County,
representations on the packaging, and believed that the            343 F.3d 1036, 1040 (9th Cir. 2003). “Where jurisdiction is
Products contained enough ground coffee to make the                intertwined with the merits,” the Court must “[a]ssume the
represented number of servings. (Id. ¶¶ 9-11.) This was an         truth of the allegations in a complaint... unless controverted
important factor in their decision to purchase the Products.       by undisputed facts in the record.”    Warren, 328 F.3d 1136,
(Id.) Plaintiffs allege they would have paid significantly         1139 (9th Cir. 2003).
less for the Products had they known that the Products did
not contain enough ground coffee to make the represented
number of servings of coffee. (Id.)                                B. Personal Jurisdiction ( Fed. R. Civ. P. 12(b)(2))
                                                                   “The general rule is that personal jurisdiction over a defendant
Plaintiffs bring this case on behalf of a nationwide class of      is proper if it is permitted by a long-arm statute and if
persons who purchased any of the Products in the United            the exercise of that jurisdiction does not violate federal due
States within the applicable statute of limitations period, two
subclasses of persons who purchased the Products in New            process.”     Pebble Beach Co. v. Caddy, 453 F.3d 1151,
York and California, and a California consumer subclass. (Id.      1154-55 (9th Cir. 2006) (citing      Fireman's Fund Ins. Co.
¶ 44.)                                                             v. Nat. Bank of Coops., 103 F.3d 888, 893 (9th Cir. 1996)).
                                                                   Because California authorizes jurisdiction to the fullest extent
                                                                   permitted by the Constitution, see Cal. Code Civ. P. § 410.10,
                 III. LEGAL STANDARD                               the only question the Court must ask in this case is whether the
                                                                   exercise of jurisdiction over Defendants would be consistent



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             2
   Case 8:20-cv-01979-DOC-ADS Document 43-1 Filed 03/17/21 Page 4 of 15 Page ID
Ashton v. J.M. Smucker Co., Slip Copy (2020)
                                    #:1518
2020 WL 8575140

                                                                    v. Burlington Coat Factory, Inc., No. 15–05005, 2015 WL
with due process.   Harris Rutsky & Co. Ins. Servs., Inc. v.
                                                                    12532178, at *3 (C.D. Cal. Oct. 26, 2015). When evaluating
Bell & Clements Ltd., 328 F.3d 1122, 1129 (9th Cir. 2003).
                                                                    a    Rule 12(b)(6) motion, a court must accept all material
 *3 The Fourteenth Amendment's Due Process Clause                   allegations in the complaint — as well as any reasonable
permits courts to exercise personal jurisdiction over any           inferences to be drawn from them — as true and construe
defendant who has sufficient “minimum contacts” with the            them in the light most favorable to the non-moving party. See
forum that the “maintenance of the suit does not offend
                                                                      Doe v. United States, 419 F.3d 1058, 1062 (9th Cir. 2005);
traditional notions of fair play and substantial justice.” Int'l    ARC Ecology v. U.S. Dep't of Air Force, 411 F.3d 1092, 1096
Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). There are
                                                                    (9th Cir. 2005);     Moyo v. Gomez, 32 F.3d 1382, 1384 (9th
two recognized bases for exercising personal jurisdiction over
                                                                    Cir. 1994).
a non-resident defendant: (1) “general jurisdiction,” which
arises where defendant's activities in the forum state are
sufficiently “substantial” or “continuous and systematic” to        “While a complaint attacked by a      Rule 12(b)(6) motion to
justify the exercise of jurisdiction over him in all matters; and   dismiss does not need detailed factual allegations, a plaintiff's
(2) “specific jurisdiction,” which arises when a defendant's        obligation to provide the ‘grounds’ of his ‘entitlement to
specific contacts with the forum give rise to the claim in          relief’ requires more than labels and conclusions, and a
                                                                    formulaic recitation of the elements of a cause of action will
question. See     Helicopteros Nacionales de Colombia S.A.
v. Hall, 466 U.S. 408, 414–16 (1984).                               not do.”      Twombly, 550 U.S. at 555 (citations omitted).
                                                                    Rather, the allegations in the complaint “must be enough to
Where, as here, a court decides a motion to dismiss for             raise a right to relief above the speculative level.” Id.
lack of personal jurisdiction without an evidentiary hearing,
the plaintiff need only make a prima facie showing of               To survive a motion to dismiss, a plaintiff must allege
jurisdictional facts to withstand the motion to dismiss.            “enough facts to state a claim to relief that is plausible

   Ballard v. Savage, 65 F.3d 1495, 1498 (9th Cir. 1995);           on its face.”     Twombly, 550 U.S. at 570;           Ashcroft v.
                                                                    Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard
   Doe v. Unocal Corp., 27 F. Supp. 2d 1174, 1181 (C.D.
                                                                    is not akin to a ‘probability requirement,’ but it asks for
Cal. 1998), aff'd,     248 F.3d 915 (9th Cir. 2001). Plaintiffs'    more than a sheer possibility that a defendant has acted
version of the facts is taken as true for purposes of the motion    unlawfully. Where a complaint pleads facts that are ‘merely
if not directly controverted, and conflicts between the parties'    consistent with’ a defendant's liability, it stops short of the line
affidavits must be resolved in plaintiff's favor for purposes of    between possibility and plausibility of ‘entitlement to relief.’
deciding whether a prima facie case for personal jurisdiction
                                                                    ”      Iqbal, 556 U.S. at 678 (quoting      Twombly, 550 U.S.
exists.    AT&T v. Compagnie Bruxelles Lambert, 94 F.3d             at 556). The Ninth Circuit has clarified that (1) a complaint
                                                                    must “contain sufficient allegations of underlying facts to give
586, 588 (9th Cir. 1996);     Unocal, 27 F. Supp. 2d at 1181.
                                                                    fair notice and to enable the opposing party to defend itself
                                                                    effectively,” and (2) “the factual allegations that are taken as
                                                                    true must plausibly suggest an entitlement to relief, such that
C. Failure to State a Claim (      Fed. R. Civ. P. 12(b)(6))
                                                                    it is not unfair to require the opposing party to be subjected to
Under Federal Rule of Civil Procedure 12(b)(6) (“ Rule
                                                                    the expense of discovery and continued litigation.”           Starr
12(b)(6)”), a party may bring a motion to dismiss for failure to
                                                                    v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
state a claim upon which relief can be granted.   Rule 12(b)
(6) must be read in conjunction with Federal Rule of Civil
Procedure 8(a), which requires a “short and plain statement
                                                                                           IV. DISCUSSION
of the claim showing that a pleader is entitled to relief,” in
order to give the defendant “fair notice of what the claim
                                                                     *4 Defendants seek to dismiss the action under            Rule
is and the grounds upon which it rests.”          Bell Atlantic     12(b)(1), arguing that Plaintiffs lack standing to bring the
Corp. v. Twombly, 550 U.S. 544, 555 (2007); see        Horosny      asserted claims. (Mot. at 4-9.) Defendants also seek to dismiss



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
   Case 8:20-cv-01979-DOC-ADS Document 43-1 Filed 03/17/21 Page 5 of 15 Page ID
Ashton v. J.M. Smucker Co., Slip Copy (2020)
                                    #:1519
2020 WL 8575140

                                                                     must sufficiently allege (1) that they suffered an economic
the action under Rule 12(b)(2), arguing that the Court lacks
                                                                     injury, and (b) that they actually relied on the purported
personal jurisdiction over Defendants with respect to both
Plaintiff Schoener and out-of-state putative class members.          material misrepresentation. See       In re Ferrero Litig., 794 F.
(Id. at 9-11.) Finally, Defendants argue that the FAC should be
                                                                     Supp. 2d 1107, 1111-12 (S.D. Cal. 2011) (citing          Kwikset,
dismissed under      Rule 12(b)(6) for failure to state a claim.     51 Cal. 4th at 326-27).
(Id. at 11-17.)
                                                                     Defendants challenge Plaintiffs' showing of injury in fact
For the reasons established below, the Court DENIES the              and redressability. The Court concludes that Plaintiffs have
Motion as to standing, personal jurisdiction, Claims 1-10,           adequately alleged an injury in fact and risk of future harm to
equitable relief, and nationwide class allegations. However,         confer standing.
the Court GRANTS the Motion as to Claim 11 and Plaintiffs'
request for punitive damages.
                                                                       1. Injury in fact

A. Standing
                                                                                a. Concrete and Particularized Injury
Defendants ask the Court to dismiss this action for lack
of subject matter jurisdiction, arguing that Plaintiffs lack         “To establish injury in fact, a plaintiff must show that he or
          1                                                          she suffered an invasion of a legally protected interest that
standing. (Mot. at 4.) To satisfy Article III standing, a
plaintiff must have: “(1) suffered an injury in fact, (2) that is    is concrete and particularized and actual or imminent, not
fairly traceable to the challenged conduct of the defendant,
                                                                     conjectural or hypothetical.”  Friends of the Earth, Inc. v.
and (3) that is likely to be redressed by a favorable judicial
                                                                     Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 181 (2000)
decision.”     Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547
                                                                     (quoting      Lujan, 504 U.S. at 560); see also       Clapper v.
(2016) (citing     Lujan v. Defs. of Wildlife, 504 U.S. 555,         Amnesty Int'l USA, 568 U.S. 398, 409 (2013). Defendants
560–61 (1992)). The plaintiff bears the burden of establishing       argue that Plaintiffs have not alleged such concrete and
these elements, and when “a case is at the pleading stage,           particularized injury. (Mot. at 4.) They assert that Plaintiffs
the plaintiff must ‘clearly ... allege facts demonstrating’ each     rely on flawed arithmetic to theorize that the Products are
                                                                     unable to make the represented number of cups, but do not
element” to meet that burden. Id. (quoting      Warth v. Seldin,
                                                                     allege that any Plaintiff actually experienced that injury. (Id. at
422 U.S. 490, 518 (1975)).
                                                                     4-5.) Defendants argue that there is “no standing for theories

Plaintiffs must also meet additional statutory standing              of an unproven risk.” (Id. at 5 (citing Cahen v. Toyota
requirements. Under the UCL and CLRA, “a private person              Motor Corp., 147 F. Supp. 3d 955, 959, 967-68 (N.D. Cal.
has standing only if he or she ‘has suffered injury in fact          2015).)
and has lost money or property as a result of the unfair
                                                                      *5 Plaintiffs counter that their allegations meet both Article
competition.’ ”       Cal. Bus. & Prof. Code § 17204. To
                                                                     III standing and statutory standing, as the FAC sufficiently
establish standing under the UCL and CLRA, a plaintiff must:
                                                                     pleads a financial injury and causal connection. (Opp'n at
“(1) establish a loss or deprivation of money or property
sufficient to qualify as an injury in fact, i.e., economic injury,   2 (citing      Cahen, 147 F. Supp. 3d at 966).) The Court
and (2) show that economic injury was the result of, i.e.,           agrees. Plaintiffs allege that “[i]n purchasing the Products,
caused by, the unfair business practice or false advertising         Plaintiffs ... saw and relied on Defendants' representations
                                                                     made on the packaging” about the amount of servings that
that is the gravamen of the claim.”        Kwikset Corp. v.
                                                                     could be produced from the ground coffee. (FAC ¶¶ 9-11.)
Super. Ct., 51 Cal. 4th 310, 322 (2011) (emphasis in original).
                                                                     Plaintiffs allege that there is a shortfall in ground coffee in
Under the CLRA, the plaintiff “must not only be exposed
                                                                     each of the Products, which can only make an average of
to an unlawful practice but also have suffered some kind of
                                                                     68.5% of the servings promised on the packaging. (Id. ¶¶
damage.”     Bower v. AT&T Mobility, LLC, 196 Cal. App.              20-22, 33-34.) Plaintiffs further allege that they “would have
4th 1545, 1556 (2011) (internal quotation marks omitted). In         paid significantly less for the Products had [they] known
short, to have standing under the UCL or CLRA, Plaintiffs            that the Products did not contain enough ground coffee


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  4
   Case 8:20-cv-01979-DOC-ADS Document 43-1 Filed 03/17/21 Page 6 of 15 Page ID
Ashton v. J.M. Smucker Co., Slip Copy (2020)
                                    #:1520
2020 WL 8575140

to make the represented number of cups of coffee.” (Id.)
                                                                   ¶ 22.) Cahen v. Toyota Motor Corp., 717 F. App'x 720 (9th
Plaintiffs have therefore sufficiently alleged a concrete and
                                                                   Cir. 2017), is similarly distinguishable, as there, plaintiffs'
particularized injury. See Hinojos v. Kohl's Corp., 718 F.3d       alleged injury was that their cars were at risk of hacking,
1098, 1104 (9th Cir. 2013) (“[W]hen ... Plaintiffs contend that    but no hacking of any vehicles had occurred outside of
class members paid more for a product than they otherwise          controlled experiments. The court found that this future risk
would have paid, or bought it when they otherwise would
                                                                   of harm was too speculative. Id. And in     Lassen v. Nissan
not have done so they have suffered an Article III injury
                                                                   North America, Inc., 211 F. Supp. 3d 1267 (C.D. Cal. 2016),
in fact.”) (internal quotation marks omitted); Coffelt, 2017
                                                                   plaintiffs alleged that their vehicles had the capability of
WL 10543343, at *5 (C.D. Cal. Jan. 27, 2017) (plaintiff
                                                                   causing carbon monoxide poisoning. Moreover, plaintiffs
must allege economic injury and actual reliance on purported
                                                                   did not allege that the products malfunctioned, but rather,
material representations to have standing under the UCL or
                                                                   plaintiffs merely suggested possible changes to make the
CLRA).
                                                                   product safer.      Id. at 1283. Here, Plaintiffs' allegations do
Plaintiffs need not allege that they actually attempted to         not merely concern a future risk or capability of harm. Rather,
make the represented servings and came up short. In so             Plaintiffs allege that the Products (including those purchased
                                                                   by Plaintiffs) “are unable to make anywhere close to the
arguing,    Plaintiffs point to Strumlauf v. Starbucks Corp.,
                                                                   represented number of cups” of coffee. (FAC ¶¶ 20-33.)
192 F. Supp. 3d 1025 (N.D. Cal. 2016) and Rice-Sherman
v. Big Heart Pet Brands, Inc., 2020 WL 1245130 (N.D. Cal.
                                                                    *6 Defendants attempt to distinguish Strumlauf, arguing
Mar. 16, 2020), where courts found that such allegations are
                                                                   that Plaintiffs' mathematical equation does “not meet the
not a requirement for standing. The Court finds these cases
                                                                   standards for a universal-type injury as found in cases
persuasive. Here, as in Strumlauf, “even without measuring
                                                                   like Strumlauf....” (Reply at 3.) Defendants rely on In re
their own [ground coffee] and finding [it] lacking, Plaintiffs
                                                                   Apple Processor Litigation (Apple Processor II),            2019
have sufficiently alleged Article III standing.” 192 F. Supp.
3d at 1030 (concluding that plaintiffs sufficiently plead injury   WL 3533876 (N.D. Cal. Aug. 2, 2019) and            In Re Apple
in fact even though they did not allege that the particular        Litigation (Apple Processor I), 366 F. Supp. 3d 1103 (N.D.
products they purchased were underfilled); see also Rice-          Cal. 2019), where plaintiffs alleged they were injured by a
Sherman, 2020 WL 1245130, at *6 (finding that plaintiffs           slowdown or performance degradation in a series of devices
need not specifically allege that they independently tested        (iPhones, Apple TVs, and iPads) after downloading software
the products and whether each specific product purchased by        updates. In those cases, the court found that plaintiffs failed to
each named plaintiff was tested). That is because Plaintiffs       show a particularized injury absent a showing that any named
allege that the Products are uniformly underfilled. If all         plaintiff noticed a slowdown or performance degradation in
Products are allegedly underfilled and Plaintiffs allege that      their devices. Apple Processor II,       2019 WL 3533876,
they purchased the Products, “it is reasonable to conclude         at *5. The courts rejected plaintiffs' argument that, as in
that – even without measuring – Plaintiffs' [Products] were        Strumlauf, there was no need for such a showing because
underfilled.”    Strumlauf, 192 F. Supp. 3d at 1030.               the software updates affected all the devices. Id. In Apple
                                                                   Processor I, plaintiffs argued that defendant's own testing
Defendants' arguments to the contrary are unpersuasive. As         showed that the updates caused a slowdown affecting all
                                                                   devices, but the court found that the cited testing supported
the Rice-Sherman court explained, in    Pels v. Keurig Dr.
                                                                   an inference that not all users experienced the alleged injury.
Pepper, Inc., 2019 WL 5813422 (N.D. Cal. Nov. 6, 2019) and
                                                                       366 F. Supp. 3d at 1109. After plaintiffs sought to support
   Wallace v. ConAgra Foods, Inc., 747 F.3d 1025 (8th Cir.
                                                                   their allegations with their own testing of an iPhone 7, in
2014), plaintiffs failed to allege that all or even most of the
                                                                   Apple Processor II, the court held that testing from a single
products at issue were falsely advertised, rendering “merely
                                                                   iPhone 7 was “insufficient to infer universal injury to all
speculative whether they purchased any” impacted products.
                                                                   iPhone 7 users and certainly not enough to support a showing
2020 WL 1245130, at *6. That is not the case here, where
                                                                   of injury across all the iDevices [ (iPhones, Apple TVs, and
Plaintiffs allege that “Defendants place a materially identical
representation on the front label of all the Products[.]” (FAC     iPads) ] the class seeks to represent.”  2019 WL 3533876,
                                                                   at *6. The courts therefore found that the “universal injury


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               5
   Case 8:20-cv-01979-DOC-ADS Document 43-1 Filed 03/17/21 Page 7 of 15 Page ID
Ashton v. J.M. Smucker Co., Slip Copy (2020)
                                    #:1521
2020 WL 8575140

argument” found in cases like Strumlauf was not persuasive           As Plaintiffs assert, the similarity in products, claims, and
there. Id.                                                           injury to consumers militate in favor of allowing plaintiffs
                                                                     to assert claims for all the challenged Products. See     Ang
Like Defendants' other authorities, however, these cases are
                                                                     v. Bimbo Bakeries, Inc., 2014 WL 1024182, at *6 (N.D.
distinguishable. While Apple Processor I and II do not
                                                                     Cal. Mar. 13, 2014). All the Products involve ground coffee,
explain what a Strumlauf “universal-type injury” is, the injury
                                                                     the challenged representations are materially identical across
asserted here is far more analogous to the under-filled coffee
                                                                     each Product, and Plaintiffs' theory of liability is uniform
cups in Strumlauf (or the mis-labeled pet food in Rice-
                                                                     across all products. (Opp'n at 5-6.)
Sherman) than to the underperforming cell phones, tablets,
and streaming devices alleged in those cases. Unlike the
                                                                      *7 Defendants' authorities suggesting otherwise are easily
Apple Processor plaintiffs, Plaintiffs here do not assert an
                                                                     distinguishable, as they concern vastly different products.
injury across vastly different products, and the variety of
                                                                     See Larsen v. Trader Joe's Co., 2012 WL 5458395, at
factors that may distinguish each phone, tablet, or streaming
                                                                     *1 (N.D. Cal. June 14, 2012) (concerning representations
device are not present here, where the Products are coffee
                                                                     that apple juice, biscuits, ricotta cheese, and other products
canisters with set net weights and brewing instructions. The
nature of defendants' misconduct is also distinguishable.            were “all natural”);    Carrea v. Dreyer's Grand Ice Cream,
While here, as in Strumlauf and Rice-Sherman, Plaintiffs             Inc., 2011 WL 159380, at *1-3 (N.D. Cal. Jan. 10, 2011)
allege that the Products do not contain enough ground coffee         (concerning different claims of “The Original” and “Classic”
to make the amount of servings Defendants advertised, the            for two different products – Drumstick and Dibs ice cream).
Apple Processor cases concern defendant's alleged failure            Defendants also add that Plaintiffs cannot expand the lawsuit
to disclose defects, and there was “nothing to show that             to 40 different types of products without a non-speculative
the iDevices are not ‘fast’ or not ‘safe’ as advertised.”            allegation about any product. (Reply at 4.) But as the
                                                                     Court noted above, Plaintiffs' allegations are not speculative.
   2019 WL 3533876, at *8. The Court therefore rejects
                                                                     Plaintiffs may therefore pursue claims for the substantially
Defendants' argument, adopts the Strumlauf analysis, and
                                                                     similar products they have not purchased. (See FAC ¶ 33.)
finds that Plaintiffs allege a concrete and particularized injury.

                                                                        2. Redressability
                  b. Unpurchased Products                            Defendants next argue that Plaintiffs do not have standing to
                                                                     seek injunctive relief because they have not alleged a likely
Defendants also argue that Plaintiffs lack standing because          future injury that is redressable by the Court. Defendants
they cannot pursue claims for Products they did not purchase.        argue that to seek injunctive relief, Plaintiffs must allege that
(Mot. at 5-6.) While Plaintiffs allege they purchased four           they “would actually purchase the Products again.” (Mot. at
variations of the Products, they pursue claims for thirty            7.) But the Ninth Circuit has held that “a previously deceived
nine different variations of Products, including a variety           consumer may have standing to seek an injunction against
of coffee blends of various net weights. (FAC ¶¶ 9-11,               false advertising or labeling, even though the consumer now
33-34.) But courts in the Ninth Circuit consistently apply           knows or suspects that the advertising was false at the time
the “substantially similar product” theory, which holds that         of the original purchase, because the consumer may suffer
class action plaintiffs can assert claims based on products          an ‘actual and imminent, not conjectural or hypothetical’
the named plaintiff did not purchase “as long as the products
                                                                     threat of future harm.”     Davidson v. Kimberly-Clark, 889
and alleged misrepresentations are substantially similar.”
                                                                     F.3d 956, 969 (9th Cir. 2018). Indeed, “[k]nowledge that the
See In re 5-hour ENERGY Mktg. & Sales Practices Litig.,
                                                                     advertisement or label was false in the past does not equate
2014 WL 5311272, at *7 (C.D. Cal. Sept. 4, 2014) (listing
                                                                     to knowledge that it will remain false in the future.” Id. “In
cases). This theory is “consistent with the Ninth Circuit's
                                                                     some cases, the threat of future harm may be the consumer's
admonition that courts ‘should not be too rigid in applying
                                                                     plausible allegations that she will be unable to rely on the
standing requirements to proposed classes.’ ” Tabler v.
                                                                     product's advertising or labeling in the future, and so will not
Panera LLC, 2019 WL 5579529, at *10 (N.D. Cal. Oct. 29,
                                                                     purchase the product although she would like to.”         Id. at
2019) (quoting   Brazil v. Dole Food Co., Inc., 2013 WL
                                                                     969-70. That is what precisely what Plaintiffs allege here.
5312418, at *1 (N.D. Cal. Sept. 23, 2013)) (listing cases).
                                                                     The FAC asserts that Plaintiffs are “susceptible to reoccurring


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                6
   Case 8:20-cv-01979-DOC-ADS Document 43-1 Filed 03/17/21 Page 8 of 15 Page ID
Ashton v. J.M. Smucker Co., Slip Copy (2020)
                                    #:1522
2020 WL 8575140

harm in that they desire to continue to purchase the Folgers      this issue[, which] has concluded that Bristol-Myers does
ground coffee products but cannot be certain Defendants have      not apply to class actions.” 2019 WL 4422673, at *6 (C.D.
corrected their deceptive and false advertising scheme.” (FAC
                                                                  Cal. Aug. 7, 2019) (quoting       Sotomayor v. Bank of Am.,
¶ 13.) Plaintiffs allege that they “shop at stores where the
Folgers ground coffee products are sold” and “they would like     N.A., 377 F. Supp. 3d 1034, 1037 (C.D. Cal. 2019)). 2 The
to continue purchasing the Folgers ground coffee products         Court reasserts this view, and DENIES Defendants' Motion
because they like the taste.” (Id.) Plaintiffs have therefore     as to personal jurisdiction over out-of-state putative class
sufficiently alleged a threat of future of harm.                  members.

                                                                  Defendants make a similar argument as to Plaintiff Schoener,
   3. Standing under laws of other states                         who is a resident of New York and purchased the Products
Finally, Defendants argue that Plaintiffs lack standing to seek   in New York. (Mot. at 10-11 (citing FAC ¶ 10).) This is a
relief on behalf of a putative class whose members live           closer question because courts generally find that “Bristol-
in states other than where each respective Plaintiff lives.       Myers applies to named parties” in class actions sounding in
(Mot. at 8.) The Court disagrees. Plaintiffs do not claim         diversity. Gaines v. Gen. Motors, LLC, 2018 WL 3752336,
to have “individual standing” to bring claims on behalf of        at *2 (S.D. Cal. Aug. 7, 2018). Plaintiffs appear to concede
putative class members, but rather, they seek to represent        that this Court does not have personal jurisdiction over
                                                                  Plaintiff Schoener's claims. However, Plaintiffs ask the Court
a class.    Garrison v. Whole Foods Mkt. Grp., Inc., 2014
                                                                  to exercise pendent personal jurisdiction over Schoener's
WL 2451290, at *4 (N.D. Cal. June 2, 2014). In a class
                                                                  claims. (Opp'n at 11.) The Court agrees to do so.
action, “the named plaintiffs regularly litigate not only their
own claims but also claims of other class members based on
                                                                  “[A] court may assert pendent personal jurisdiction over
transactions in which the named plaintiffs played no part.”
                                                                  a defendant with respect to a claim for which there is
Id. (citing      Plumbers' Union Local No. 12 Pension Fund        no independent basis of personal jurisdiction so long as
v. Nomura Asset Acceptance Corp., 632 F.3d 762, 768 (1st          it arises out of a common nucleus of operative facts
Cir. 2011)). Moreover, Plaintiffs are correct that Defendants     with a claim in the same suit over which the court does
“appear[ ] to conflate the concept of standing with choice-
                                                                  have personal jurisdiction.”      Action Embroidery Corp. v.
of-law analysis. The issue here is not whether the Article III
                                                                  Atl. Embroidery, Inc., 368 F.3d 1174, 1180-81 (9th Cir.
standing requirements are met, but whether California law can
                                                                  2004). This doctrine serves “judicial economy, avoidance of
apply to non-resident class members.” Chavez v. Wal-Mart
                                                                  piecemeal litigation, and overall convenience of the parties.”
Stores, Inc., 2014 WL 12591244, at *2 (C.D. Cal. Mar. 3,
                                                                  Id. Defendants do not appear to dispute that the Court has
2014). That choice-of-law question is addressed below, and
                                                                  personal jurisdiction over Plaintiffs Ashton and Ibarra and
the Court rejects this argument as it relates to standing.
                                                                  over the California Subclass members, or that the claims arise
                                                                  out of the same nucleus of operative facts. (Opp'n at 11;
B. Specific Personal Jurisdiction                                 Reply at 6.) Defendants' Reply instead challenges Plaintiffs'
 *8 Defendants next challenge the Court's personal                claim that exercising personal jurisdiction over Schoener
jurisdiction over Defendants with respect to out-of-state         would advance judicial economy, avoid piecemeal litigation,
putative class members' claims. (Mot. at 9.) Defendants           or promote fairness. (Reply at 6.) In particular, Defendants
mainly rely on Bristol-Myers Squibb Co. v. Sup. Ct. of Cal.,      argue that because there are already identical lawsuits against
San Francisco Cty., where the U.S. Supreme Court held that        Defendants in Florida and Missouri, Defendants would
California courts did not have personal jurisdiction over the     experience a burden to litigate nonresidents' claims here. (Id.)
defendant pharmaceutical company as to claims brought by          The Court is not persuaded, and finds that exercising pendent
plaintiffs in a mass tort action who were nonresidents of         jurisdiction here is appropriate. The Court therefore DENIES
California, where the nonresident plaintiffs did not allege       Defendants' Motion as to personal jurisdiction over Schoener.

any connection between their claims and California.    137
S. Ct. 1773, 1777 (2017). The Supreme Court, however,             C. Sufficiency of Allegations
did not address whether its holding extended to the class
action context. Nevertheless, in Zuehlsdorf v. FCA US LLC,
this Court agreed with “the weight of authority examining


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             7
   Case 8:20-cv-01979-DOC-ADS Document 43-1 Filed 03/17/21 Page 9 of 15 Page ID
Ashton v. J.M. Smucker Co., Slip Copy (2020)
                                    #:1523
2020 WL 8575140

Defendants next argue that the FAC also fails on the merits,         advertising from the perspective of a reasonable consumer);
as Plaintiffs failed to state a claim under any of their theories.
                                                                     see also    Reid v. Johnson & Johnson, 780 F.3d 952, 958
(Mot. at 11.) The Court addresses each argument in turn.
                                                                     (9th Cir. 2015) (“It is true that violations of the UCL,
                                                                     FAL, and CLRA are evaluated from the vantage point of a
                                                                     ‘reasonable consumer.’ ”). New York courts have similarly
  1. Consumer Protection Claims 3 (Claims 1-5)
                                                                     adopted a reasonable consumer test for      NY GBL 349 and
                                                                     350 claims. See, e.g., Jessani v. Monini N. Am., Inc., 744
             a. Heightened Pleading Standard
                                                                     F. App'x 18, 19 (2d Cir. 2018) (“Plaintiffs must plausibly
*9 UCL, FAL, and CLRA claims must meet the heightened                allege ‘that a significant portion of the general consuming
                                                                     public or of targeted consumers, acting reasonably in the
pleading standards required by Rule 9. See Kearns v. Ford            circumstances, could be misled.’ ”). Although reasonableness
Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009). Hence,               can, in appropriate circumstances, be decided as a question
litigants bringing deceptive practice claims must allege “the        of law, “California courts ... have recognized that whether a
who, what, when, where, and how” of the supposedly                   business practice is deceptive will usually be a question of
fraudulent conduct.      Cooper v. Pickett, 137 F.3d 616,            fact not appropriate for decision on [a motion to dismiss].”
627 (9th Cir. 1997). Defendants argue that Plaintiffs fail to           Williams, 552 F.3d at 938 (internal citation omitted).
establish the “how” prong, arguing that “Plaintiffs do not           Plaintiffs, however, must allege “more than a mere possibility
provide factual allegations to explain how they reach their          that the advertisement might conceivably be misunderstood
flawed conclusion” beyond a mathematical equation. (Mot. at          by some few consumers viewing it in an unreasonable
16.) The Court disagrees. Plaintiffs allege that each Product
includes serving representations (that each Product makes            manner.”     Brod v. Sioux Honey Ass'n, Co-op, 927 F. Supp.
“up to” a set number of servings), as well as instructions to        2d 811, 828 (N.D. Cal. 2013) (citing    Lavie v. Procter &
use one tablespoon of ground coffee to make one serving/             Gamble Co., 105 Cal. App. 4th 496, 508 (2003)).
cup of coffee. (FAC ¶¶ 20-34.) Plaintiffs allege that if
they follow those brewing instructions, the Products contain         Defendants suggest that Plaintiffs' allegation that the Products
“substantially less ground coffee than is required to make           are “unable to make anywhere close to the represented
the recommended number of ‘up to’ servings promised on               number of cups” based on their theory and “calculations”
the packaging.” (FAC ¶¶ 20-34.) The FAC further alleges              amount to naked assertions without factual enhancement. (Id.
that Plaintiffs were induced to pay substantially more for
                                                                     at 13 (quoting     Iqbal, 556 U.S. at 678).) Defendants again
the Products based on these representations. (Id. ¶¶ 9-11.)
                                                                     claim that Plaintiffs must allege that Defendants actually
These allegations are sufficient to establish the “how” of the
                                                                     harmed them, i.e., that Plaintiffs were actually unable to
fraudulent conduct, and to provide Defendants ample notice
                                                                     make the represented number of cups of coffee, to state a
of the circumstances underlying Plaintiffs' claims against
                                                                     claim. (Id.) Defendants also argue that the allegations in the
them.     Strumlauf, 192 F. Supp. 3d at 1035.                        FAC are demonstrably false and ignore obvious alternative
                                                                     explanations. (Id. at 14.) The Court disagrees.


               b. Reasonable Consumer Test                           Plaintiffs allege that while the Products represented that they
                                                                     could “make up to 240 cups,” if the directions are followed,
Defendants argue that Plaintiffs' consumer protection claims         the Product will only make 173 cups, or 72% of the servings.
fail because they do not satisfy the reasonable consumer             (FAC ¶¶ 9-11, 29-31, 36.) Plaintiffs further allege that, based
test. (Mot. at 12.) To state a claim under the UCL, FAL,             on the representations on the Products, a reasonable consumer
or CLRA, a plaintiff must allege the defendant's purported           would reasonably believe (as Plaintiffs did) that the Products
misrepresentations are likely to deceive a reasonable                would indeed make up to represented cups of coffee, rather
                                                                     than 72% of the represented servings. (Id.) Defendants do
consumer. See      Williams v. Gerber Products Co., 552
                                                                     not dispute that the Products represent to make “up to” a
F.3d 934, 938 (9th Cir. 2008) (explaining that unless
                                                                     certain number of servings of coffee, but instead take issue
the advertisement at issue targets a particularly vulnerable
                                                                     with Plaintiffs' methodology to conclude that the Products
group, courts must evaluate claims for false or misleading
                                                                     do not meet that representation. Defendants argue that the


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               8
  Case 8:20-cv-01979-DOC-ADS Document 43-1 Filed 03/17/21 Page 10 of 15 Page ID
Ashton v. J.M. Smucker Co., Slip Copy (2020)
                                   #:1524
2020 WL 8575140

obvious alternative explanation for Plaintiffs' allegations is     2007)). A practice is “unlawful” if it violates a law other than
that a 1:1 ratio is not needed to make up to the amount of
                                                                   the   UCL. Farmers Ins. Exch. v. Super. Ct., 2 Cal. 4th 377,
suggested servings. (Mot. at 17.) But when “there are two
                                                                   383 (Cal. 1992). The UCL “ ‘borrows’ violations of other
alternative explanations ... plaintiff's complaint survives a
                                                                   laws and treats these violations, when committed pursuant
motion to dismiss ... [unless] defendant's plausible alternative
                                                                   to business activity, as unlawful practices independently
explanation is so convincing that plaintiff's explanation is
                                                                   actionable under [the UCL].” Id.;      Clerkin v. MyLife.com,
implausible.”     Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir.
                                                                   Inc., 2011 WL 3607496, at *6 (N.D. Cal. Aug. 16, 2011)
2011).
                                                                   (“Violation of almost any federal, state or local law may serve
                                                                   as the basis for a UCL claim.”). The UCL sweeps broadly,
 *10 Defendants cite several authorities for the proposition
                                                                   embracing anything that can properly be called a business
that courts must reject implausible explanations. (Mot. at 17;
Reply at 11-12.) But Plaintiffs' allegations do not make it        practice and at the same time is forbidden by law.    Cal. Bus.
“impossible for the plaintiff[s] to prove that a reasonable        & Prof. Code § 17200.
consumer was likely to be deceived” by Defendants'
                                                                   Defendants argue that the “unlawful” prong fails because
represented servings.  McCrary v. Elations Co., LLC,
                                                                   Plaintiffs have not alleged that Defendants violated any
2013 WL 6402217, at *6 (C.D. Cal. Apr. 24, 2013) (citing
                                                                   applicable law. (Mot. at 18.) But violations of the CLRA and
    Williams, 552 F.3d at 939). While it is certainly possible     FAL may serve as predicate violations for a UCL “unlawful”
that consumers would understand that the Products could            conduct claim. Zeiger v. WellPet LLC, 304 F. Supp. 3d 837,
make up to the stated servings by using less ground coffee         852 (N.D. Cal. 2018). Because, as established above, these
than recommended per cup, it is also possible that consumers       claims survive this Motion, Plaintiffs sufficiently allege a
would expect to be able to make the represented servings           UCL claim under the “unlawful” prong.
following the recommended brewing instructions. See, e.g.,
                                                                   Defendants also argue that Plaintiffs' “unfair” argument fails.
    Strumlauf, 192 F. Supp. 3d at 1034. The Court cannot
                                                                   (Mot. at 18-19.) They assert that Plaintiffs do not allege the
“conclude as a matter of law that a reasonable consumer
                                                                   challenged practice is “immoral, unethical, unscrupulous, or
would not be misled by the [Defendants'] label's ‘makes up
                                                                   substantially injurious,” or identify any public policy that the
to’ language[.]” Arthur v. United Indus. Corp., 2018 WL
1472500, at *6-7 (C.D. Cal. Mar. 23, 2018). If anything, the       defendant violated. (Id. at 18 (quoting    In re Yahoo! Inc.
alleged deception “is probable enough that the issue should        Customer Data Sec. Breach Litig., 2017 WL 3727318, at *24
be decided by a trier of fact, not on a motion to dismiss.”        (N.D. Cal. Aug. 30, 2017) and Hodges v. Apple Inc., 2013
                                                                   WL 4393545, at *6 (N.D. Cal. Aug. 12, 2013)).) However,
   Strumlauf, 192 F. Supp. 3d at 1034.
                                                                   the FAC alleges that “Defendants' conduct was and continues
                                                                   to be of no benefit to purchasers of the Products, as it is
The Court therefore DENIES Defendants' Motion as to the
                                                                   misleading, unfair, unlawful, and is injurious to consumers
FAL, CLRA, and NY GBL claims (Claims 1, 2, 4-5).
                                                                   who rely on the packaging. Deceiving consumers as to how
                                                                   many cups of coffee the Products can make is of no benefit
                                                                   to consumers.” (FAC ¶ 79.) These allegations are sufficient
         c. UCL – Unfair and Unlawful Conduct
                                                                   to state an “unfair” prong claim.        Kanfer v. Pharmacare
Defendants also argue that Plaintiffs fail to allege any           US, Inc., 142 F. Supp. 3d 1091, 1106 (S.D. Cal. 2015)
unlawful or unfair conduct under the UCL. The UCL prohibits        (finding sufficient allegation that labeling offends public
“any unlawful, unfair or fraudulent business act or practice       policy by seeking to profit from consumers' vulnerability to
and unfair, deceptive, untrue or misleading advertising.”          false claims, and that utility of the conduct does not outweigh
                                                                   the gravity of the harm).
   Cal. Bus. & Prof. Code § 17200. The UCL provides
separate theories of liability under the “unlawful,” “unfair,”
                                                                    *11 The Court therefore DENIES Defendants' Motion as to
and “fraudulent” prongs.     Stanwood v. Mary Kay, Inc., 941       the UCL claims.
F. Supp. 2d 1212, 1222 (C.D. Cal. 2012) (citing   Lozano
v. AT&T Wireless Servs., Inc., 504 F.3d 718, 731 (9th Cir.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             9
  Case 8:20-cv-01979-DOC-ADS Document 43-1 Filed 03/17/21 Page 11 of 15 Page ID
Ashton v. J.M. Smucker Co., Slip Copy (2020)
                                   #:1525
2020 WL 8575140

                                                                     Corp. v. Thiokol Corp., 124 F.3d 1173, 1176 (9th Cir. 1997);
   2. Breach of Express Warranty (Claim 6)
To state a breach of express warranty claim under California            Buonasera v. Honest Co., Inc., 208 F. Supp. 3d 555, 567
law, Plaintiffs must prove that Defendants: “(1) made an             (S.D.N.Y. 2016).
affirmation of fact or promise or provided a description of
its goods; (2) the promise or description formed part of the         The Court therefore DENIES Defendants' Motion as to Claim
basis of the bargain; (3) the express warranty was breached;         6.

and (4) the breach caused injury to the plaintiff.” Viggiano
v. Hansen Natural Corp., 944 F.Supp.2d 877, 893–95 (C.D.                3. Breach of Implied Warranty (Claim 7)
Cal. 2013). Under New York law, a similar standard applies:           *12 Defendants also challenge Plaintiffs' breach of implied
Plaintiffs must prove that “an affirmation or promise existed,       warranty claim, arguing that (1) this claim rises and falls
that it was breached, and that plaintiff detrimentally relied        with the express warranty claim, and (2) Plaintiffs must be
                                                                     in vertical privity with the defendant. (Mot. at 20.) First,
on the warranty.”   Tears v. Boston Scientific Corp., 344 F.
                                                                     as established above, Plaintiffs state a claim for breach
Supp. 3d 500, 512 (S.D.N.Y. 2018).
                                                                     of express warranty, and that claim survives this Motion.
                                                                     Second, as Plaintiffs point out, California and New York
Defendants argue that Plaintiffs' breach of express warranty
                                                                     recognize two exceptions to the privity rule for third party
claim fails because they do not plead facts that support the
                                                                     beneficiaries and for claims related to food. As the consumers
notion that there were any written promises or affirmations
                                                                     who purchased the products, Plaintiffs need not show vertical
that were misrepresentations. (Mot. at 20.) The Court
                                                                     privity with Defendants, as they are the intended beneficiaries
disagrees. “A warranty relates to the title, character, quality,
                                                                     of the warranties. See Mack v. LLR, Inc., 2018 WL 6927860,
identity, or condition of the goods.”      Keith v. Buchanan,        at *13 (C.D. Cal. Aug. 15, 2018); Michael v. Honest Co.,
173 Cal.App.3d 13, 20 (1985) (internal citation omitted.). In        Inc., 2016 WL 8902574, at *8 (C.D. Cal. Dec. 6, 2016);
deciding whether a statement or affirmation made by a seller
                                                                        Praxair, Inc. v. General Insulation Co., 611 F. Supp. 2d
constitutes an express warranty under Cal. Comm. Code §
                                                                     318, 330 (W.D.N.Y. 2009). Moreover, because the Products
2313, the Court must decide whether the seller's statement
                                                                     are foodstuffs meant for human consumption, Plaintiffs are
constitutes an affirmation of fact or promise or description of
the goods, or whether it is instead “merely the seller's opinion     further exempt from the privity requirement.         Cabrera,
or commendation of the goods.” Id.     4                             2019 WL 1146828, at 11 (“Privity is not required when
                                                                     the claim relates to food or other substances intended for
Here, Plaintiffs allege that: (1) specific representations about     consumption by consumers.”); Ciampichini v. Ring Bros., 40
servings on the Products' packaging (“MAKES UP TO 240                A.D. 2d 289, 292, 339 N.Y.S. 2d 716 (1973) (“The pattern in
6FL OZ CUPS” or variations based on the size of the canister)        New York has been to eliminate the privity requirement (1)
are affirmations or promises that the Product can indeed             with respect to food and beverages”) (citation omitted).
make the stated amount of cups; (2) Plaintiffs relied on
those representations in purchasing the Products; and (3)            The Court therefore DENIES Defendants' Motion to dismiss
the Products contain substantially less ground coffee than           Claim 7.
required to make the promised number of servings. (FAC
¶¶ 9-11, 20-33.) The Court finds that these allegations are
                                                                        4. Misrepresentation Claims (Claims 8 and 9)
sufficient to meet the elements of a breach of express warranty
                                                                     To state an intentional misrepresentation claim in California
claim. See     Kanfer, 142 F. Supp. 3d at 1104; Coffelt, 2017        and New York, Plaintiffs must allege the following factors:
WL 10543343, at *7. While Defendants argue that these                (1) misrepresentation, (for example, false representation,
allegations hinge on an incomplete, out-of-context reading           concealment, or nondisclosure); (2) knowledge of falsity, or
of the serving representations (Mot. at 20), for the reasons         scienter; (3) intent to defraud, (that is, to induce reliance);
described in Section C.1.b. above, the Court rejects this view.
                                                                     (4) justifiable reliance; and (5) resulting damage.   Miller
And to the extent that the parties disagree on the proper
                                                                     v. Ghirardelli Chocolate Co., 912 F. Supp. 2d 861 (N.D. Cal.
interpretation of the serving representations and whether they
constitute an affirmation of fact, that is a question of fact that   2012); accord      Marcus v. AT&T Corp., 138 F.3d 46 (2d
is premature at the pleading stage. See McDonnell Douglas            Cir. 1998). To state a negligent representation claim, the same


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             10
  Case 8:20-cv-01979-DOC-ADS Document 43-1 Filed 03/17/21 Page 12 of 15 Page ID
Ashton v. J.M. Smucker Co., Slip Copy (2020)
                                   #:1526
2020 WL 8575140

elements are applicable, but rather than “knowledge of falsity,   a question of fact that is premature at the motion to dismiss
or scienter,” Plaintiffs need only allege that Defendants did     stage. See Sherwin-Williams Co. v. JB Collision Servs.,
not have “reasonable ground for believing it to be true.” Wells   Inc., 2015 WL 3999030, at *7 (S.D. Cal. June 30, 2015);
Fargo Bank, N.A. v. FSI, Fin. Solutions, Inc., 196 Cal. App.
                                                                     Singleton v. Fifth Generation, Inc., 2016 WL 406295, at
4th 1559, 1573 (2011) (citation and internal quotation marks
                                                                  *14 n.24 (N.D.N.Y Jan. 12, 2016).
omitted).
                                                                  Finally, Defendants argue that Plaintiffs' negligent
Defendants first argue that these claims fail because there was
                                                                  misrepresentation claim is barred by the economic loss
no misrepresentation (Mot. at 22), but the Court rejects this
                                                                  doctrine. (Mot. at 23.) The economic loss rule bars actions for
argument for the reasons established above in Section C.1.b.
                                                                  negligence to recover purely economic losses in the absence
Indeed, Plaintiffs allege that while the Products represented
                                                                  of: “(1) personal injury, (2) physical damage to property,
on the label that they could “make up to” certain servings
                                                                  (3) a special relationship existing between the parties, or (4)
of coffee, pursuant to the instructions on the label, the
Products only contain enough ground coffee to make an             some other common law exception to this rule.”         Minkler
average of 68.25% of the servings promised on the packaging.      v. Apple, Inc., 65 F. Supp. 3d 810, 820 (N.D. Cal. 2014). It
(FAC ¶¶ 9-11, 29-36.) Defendants next argue that Plaintiffs       also bars recovery under tort law where the claim relies on
fail to allege the requisite fraudulent intent to deceive, or     substantially similar allegations as breach of warranty claims.
lacked reasonable grounds to believe that the representations     (Mot. at 24.) “Under such circumstances, the economic loss
were true. (Mot. at 22.) However, there is a lower pleading       rule limits [Plaintiffs'] to recovery under contract law rather
burden to allege intent, knowledge, or other conditions of        than tort law.” Linde, LLC v. Valley Protein, LLC, 2019 WL
a person's mind because Plaintiffs cannot be expected to          3035551, at *16 (E.D. Cal. July 11, 2019).
plead Defendants' state of mind. Concha v. London, 62
F.3d 1492, 1503 (9th Cir. 1995); Fed. R. Civ. P. 9(b).            However, the economic loss rule “does not apply to
Plaintiffs allege that “Defendants knew or had been negligent     Plaintiff[s'] negligent misrepresentation claim” because
in not knowing that the Products did not contain enough           “California law classifies negligent misrepresentation as a
ground coffee to make the specified number of servings.           species of fraud ... for which economic loss is recoverable.”
Defendants had no reasonable grounds for believing their          Zakaria v. Gerber Prod. Co., 2015 WL 3827654, at *11 (C.D.
misrepresentations were not false or misleading.” (FAC ¶          Cal. June 18, 2015) (citing       Robinson Helicopter Co., Inc.
130.) (See also FAC ¶ 122 (“Defendants knew that the              v. Dana Corp., 34 Cal. 4th 979 (2004)); see also Takano v.
representations were misleading, or have acted recklessly in      Procter & Gamble Co., 2018 WL 5304817, at *11 (E.D. Cal.
making the representations, without regard for the truth.”).)     Oct. 24, 2018) (noting that “[c]ourts in both New York and
These allegations are sufficient to show fraudulent intent.       California ‘have allowed intentional misrepresentation claims
    Astiana v. Ben & Jerry's Homemade, Inc., 2011 WL              to proceed, notwithstanding the economic loss rule’ ” and
2111796, at *12 (N.D. Cal. May 26, 2011) (finding that            denying motion to dismiss as to these claims); Augustine
allegations that “defendants ‘knew or recklessly disregarded’     v. Talking Rain Beverage Co., Inc., 386 F. Supp. 3d 1317,
the fact that their ice cream was not ‘all natural’ ” were        1331 (S.D. Cal. 2019) (“Notwithstanding[ ] the economic
sufficient).                                                      loss rule, courts in California have allowed [negligent]
                                                                  misrepresentation claims to proceed.”). While Defendants
 *13 Defendants next argue that Plaintiffs cannot plead that      point to earlier decisions barring negligent misrepresentation
any reasonable consumer justifiably relied on the “makes          claims based on economic injury in consumer class actions,
up to 240” servings statement to conclude that the Products       they make no attempt to distinguish the many decisions that
contain 240 tablespoons of ground coffee. (Mot. at 22.) The       have held otherwise. Absent any argument why the Court
Court disagrees. Plaintiffs allege that consumers reasonably      should reject this line of cases, the Court will allow Plaintiffs'
expect that “if they follow the serving instructions, the         negligent misrepresentation claims to proceed.
Products will produce the number of servings/cups of coffee
as represented on the Products' packaging” and this was an        Accordingly, Defendants' Motion to dismiss                    the
important factor in their decision to purchase the products.      misrepresentation claims (Claims 8 and 9) is DENIED.
(FAC ¶¶ 9-11, 36-37.) In any event, to the extent that
Defendants dispute the reasonableness of that reliance, that is


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             11
  Case 8:20-cv-01979-DOC-ADS Document 43-1 Filed 03/17/21 Page 13 of 15 Page ID
Ashton v. J.M. Smucker Co., Slip Copy (2020)
                                   #:1527
2020 WL 8575140

                                                                   jurisdiction over MMWA claims in class actions brought
   5. Unjust Enrichment (Claim 10)                                 by fewer than one hundred named plaintiffs. Id. at 1035
Defendants argue that Plaintiffs may not seek restitution          (holding that “CAFA may not be used to evade or override
here because (1) they failed to plead an actionable                the MMWA's specific numerosity requirement” and affirming
misrepresentation or omission, (2) they cannot assert both         dismissal of MMWA claim where complaint did not include at
a quasi-contract claim and a breach of warranty claim,             least one hundred named plaintiffs). This action only includes
and (3) this claim is superfluous to the consumer fraud            three named plaintiffs. Accordingly, Defendants' Motion is
claims. (Mot. at 24.) First, as explained above, Plaintiffs        GRANTED, and Claim 11 is DISMISSED without leave to
adequately allege that the Products' serving representations       amend.
are misleading. Second, Rule 8(d) “allows parties to plead
claims in the alternative or in an inconsistent manner, and
courts in this Circuit have allowed unjust enrichment to              7. Injunctive and Equitable Relief
                                                                   Plaintiffs seek injunctive and other equitable relief, including
proceed simultaneously in one action.”        Becerra v. Gen.
                                                                   “an order prohibiting Defendants from engaging in the
Motors LLC, 241 F. Supp. 3d 1094, 1117 (S.D. Cal. 2017);
                                                                   unlawful act[s]” described in the FAC. (FAC ¶ C.) Defendants
see also Longest v. Green Tree Servicing LLC, 74 F. Supp. 3d
                                                                   challenge Plaintiffs' requests for equitable relief, arguing that
1289, 1302 (C.D. Cal. 2015) (listing cases). Here, Plaintiffs'
                                                                   it is not available when there is an adequate remedy at law.
Opposition invokes this alternative pleading. (Opp'n at 26.)
                                                                   (Mot. at 25.) Defendants argue that because Plaintiffs seek
Construing the FAC in the light most favorable to Plaintiffs,
                                                                   monetary damages and injunctive relief for the same conduct,
the Court concludes that Plaintiffs have pleaded their contract
                                                                   they are “required to allege facts suggesting that damages
and unjust enrichment claims in the alternative, and declines
                                                                   under [their other claims] would not provide adequate relief.”
to dismiss the unjust enrichment claims on these grounds. See
Longest, 74 F. Supp. 3d at 1302. 5                                 See Duttweiler, 2015 WL 4941780, at *8. (Mot. at 25.) But
                                                                   Plaintiffs do so here. Plaintiffs argue that injunctive relief is
 *14 Finally, the Court declines to dismiss this claim merely      appropriate here because legal damages alone are inadequate
because it may be duplicative or superfluous. As the Ninth         for Plaintiffs to obtain full relief. (Opp'n at 27.) They argue
Circuit has noted, that a claim is duplicative of or superfluous   that they will suffer irreparable injury in the absence of
                                                                   such relief, particularly because they would like to continue
of other claims “is not grounds for dismissal.”     Astiana v.     purchasing the Products but cannot trust that Defendants will
Hain Celestial Group, Inc., 783 F.3d 753, 762-63 (9th Cir.         label or advertise the products truthfully in the future. (FAC
2015) (citing Fed. R. Civ. P. 8(d)(2)). Rather, “to the extent     ¶ 13.) Plaintiffs have therefore alleged “that they continue to
that this cause of action is duplicative of Plaintiff's claims     suffer an injury and that a solution is not presently available.”
under California statutory law (the UCL, CLRA, and FAL)            Grace v. Apple Inc., 2017 WL 3232464, at *16 (N.D. Cal. July
which also seek restitution, Plaintiff is [also] permitted to      28, 2017). This is sufficient to allege that a damages remedy
plead claims in the alternative.” Diamos v. Walmart Inc., 2020     is inadequate. Evans v. DSW, Inc., 2017 WL 7058232, at *6
WL 1942322, at *4 (C.D. Cal. Jan. 9, 2020).                        (C.D. Cal. Sept. 14, 2017).

The Court therefore DENIES Defendants' Motion as to Claim          The Court DENIES Defendants' Motion as to Plaintiffs'
10.                                                                request for injunctive and equitable relief.


   6. MMWA Claim (Claim 11)                                          8. Punitive Damages
Defendants argue that Plaintiffs' MMWA is procedurally             Defendants also ask the Court to dismiss Plaintiffs'
defective because, pursuant to that statute, where an action       request for punitive damages. (Mot. at 26.) Punitive
is brought as a class action, the number of named plaintiffs       damages, Defendants argue, are limited to circumstances
must be more than one hundred. 15 U.S.C. § 2310(d)(3)(C)           of “oppression, fraud, or malice[.]” (Id. (citing Cal. Civ.
(“No claim shall be cognizable ... if the action is brought        Code § 3294(a)).) To make that showing against a corporate
as a class action, and the number of named plaintiffs is less      entity, Plaintiffs must allege that an officer, director, or
than one hundred.”). (Mot. at 21.) The Court agrees. In Floyd      managing agent of the corporation had “advance knowledge
v. Am. Honda Motor Co., 966 F.3d 1027 (9th Cir. 2020),             and conscious disregard, authorization, ratification or act of
the Ninth Circuit held that federal courts cannot exercise


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            12
  Case 8:20-cv-01979-DOC-ADS Document 43-1 Filed 03/17/21 Page 14 of 15 Page ID
Ashton v. J.M. Smucker Co., Slip Copy (2020)
                                   #:1528
2020 WL 8575140

                                                                    in different jurisdictions with materially different protection
oppression, fraud, or malice.” (Id. (citing       In re Yahoo!
Inc., 313 F. Supp. 3d at 1147-48 (citation omitted)).) Plaintiffs   laws.”     Id. at 590.
make no effort to establish that their allegations are sufficient
to make that showing, but instead argue that they need not          Plaintiffs counter that Defendants fail to meet their burden
include such allegations, as this is not required under federal     of showing any material conflicts between California law
pleading standards. (Opp'n at 28.) Plaintiffs argue that federal    and other state laws. (Opp'n at 29.) Plaintiffs argue that
pleading standards allow for a “ ‘short and plain’ prayer           Defendants' request to dismiss nationwide class claims should
for punitive damages that relies entirely on unsupported            be deferred until class certification, and that Defendants have
and conclusory averments of malice or fraudulent intent.”           failed to engage in an analytically rigorous conflict of law
Shapiro v. AT&T Mobility, LLC, 2020 WL 4341778, at *6               analysis at this stage. (Id. at 29-30.) The Court agrees with
                                                                    Plaintiffs.
(C.D. Cal. May 18, 2020); see also        Rees v. PNC Bank,
N.A., 308 F.R.D. 266, 273 (N.D. Cal. 2015) (concluding
                                                                    “Courts in this Circuit have routinely held that [Mazza] does
that “California's heightened pleading standard irreconcilably
                                                                    not hold that nationwide classes are, as a matter of law,
conflicts with Rules 8 and 9 of the [FRCP]” and finding
                                                                    uncertifiable under California's consumer protection laws.”
that conclusory and supported averments of malice or
                                                                    Mack v. LLR, Inc., 2018 WL 6927860, at *5 (C.D. Cal. Aug.
fraudulent intent were sufficient). The Court disagrees with
                                                                    15, 2018) (citing Sonner v. Schwabe N. Am., Inc., 2015 WL
that lenient pleading standard. Terpin v. AT&T Mobility,
                                                                    13307076, at *1 (C.D. Cal. Nov. 18, 2015)). “Thus, courts
LLC, 2020 WL 5369410, at *6 (C.D. Cal. Sept. 8, 2020)
                                                                    should engage in a choice-of-law analysis to determine if
(“[T]he Court respectfully disagrees with the lenient pleading
                                                                    the various laws at issue conflict.” (Id.) As this Court has
standard applied in Shapiro, which permitted ‘unsupported
                                                                    previously recognized, courts in this Circuit appear divided
and conclusory averments of malice.’ ”); Freedom Transp.,
                                                                    as to whether that choice-of-law analysis is appropriate at the
Inc. v. Travelers Cos., Inc., 2016 WL 7496731, at *9
                                                                    pleading stage. Id. at *5. However, here, as in Mack, the Court
(C.D. Cal. Mar. 24, 2016) (finding that plaintiff failed to
                                                                    concludes that it would be premature to engage in a detailed
sufficiently plead facts supporting a finding of malice, fraud
                                                                    choice-of-law analysis at this stage. Id. The Court considers
or oppression).
                                                                    that Mazza was decided at the class certification stage, after
                                                                    the Ninth Circuit conducted a detailed choice-of-law analysis
*15 The Court GRANTS Defendants' Motion and
                                                                    comparing how multiple states' consumer protection laws
DISMISSES Plaintiffs' request for punitive damages WITH
LEAVE TO AMEND.                                                     applied to the plaintiffs' claims.   Mazza, 666 F.3d at 589-94.


D. Nationwide Class Allegations                                     Such detailed analysis is not appropriate at this stage. Dean
Finally, Defendants ask the Court to dismiss Plaintiffs'            v. Colgate-Palmolive Co., 2015 WL 3999313, at *11 (C.D.
nationwide class allegations, arguing that applying                 Cal. June 17, 2015). Even if it were, the Court is not
California's laws to a nationwide class would violate               persuaded by Defendants' analysis. Defendants include a
Defendants' due process rights. (Mot. at 26-27.) Defendants         chart that summarizes each state law's provisions regarding
contend that California law conflicts with the laws of the          such elements as scienter, reliance, remedies, and defenses.
other 49 states, and it cannot apply when the claims of             Defendants cite to a decision at the class certification stage to
absent class members and Defendants have no connection              argue that courts rely on similar charts to dismiss nationwide
to California. (Id. at 27.) They further claim that applying        claims. (Reply at 15 (citing         In re: First Am. Home
the laws of the 50 states renders the putative nationwide           Buyers Prot. Corp. Class Action Litig., 313 F.R.D. 578,
class unmanageable. (Id.) Defendants rely on           Mazza v.     602 (S.D. Cal. 2016).) But as Plaintiffs point out, even at
Am. Honda Motor Co., Inc., 666 F.3d 581 (9th Cir. 2012),            the class certification stage, in In re POM Wonderful LLC
where the Ninth Circuit vacated certification of a nationwide       Mktg. & Sales Practices Litig., another court found that a
class of consumers after finding “that the district court abused    similar analysis was insufficient, noting that “nowhere d[id]
its discretion in certifying a class under California law that      [defendants] apply the facts of this case to those law or
contained class members who purchased or leased their car           attempt to demonstrate, beyond citation to Mazza, that a true
                                                                    conflict exists.”        2012 WL 4490860, at *3-4 (C.D. Cal.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             13
    Case 8:20-cv-01979-DOC-ADS Document 43-1 Filed 03/17/21 Page 15 of 15 Page ID
Ashton v. J.M. Smucker Co., Slip Copy (2020)
                                     #:1529
2020 WL 8575140

Sept. 28, 2012). As that decision illustrates, the necessary
choice-of-law analysis may be fact-intensive, and therefore
inappropriate at the pleading stage.                                                           V. CONCLUSION

 *16 Accordingly, as it has repeatedly done, the Court defers             For the reasons above, the Court GRANTS IN PART
this fact-intensive inquiry to the class certification stage, after       and DENIES IN PART Defendants' Motion. The Court
                                                                          DISMISSES Plaintiffs' MMWA claim (Claim 11) WITHOUT
the parties have engaged in discovery.      Dean v. Colgate-
                                                                          LEAVE TO AMEND, and DISMISSES Plaintiffs' request
Palmolive Co., 2015 WL 3999313, at *11 (C.D. Cal. June
                                                                          for punitive damages WITH LEAVE TO AMEND. Plaintiffs
17, 2015). While the Court recognizes that Plaintiffs face
                                                                          must file an amended complaint, if any, by December 21,
significant hurdles to certify a nationwide class, the Court
                                                                          2020. The December 21, 2020 hearing is VACATED.
declines to dismiss (or strike) nationwide class allegations
here, and finds that “Rule 23 is the better vehicle to test the
propriety of class certification.”     Id. at *11 (C.D. Cal. June         IT IS SO ORDERED.

17, 2015) (quoting   Connelly v. Hilton Grant Vacations                   All Citations
Co., LLC, 2012 WL 2129364, at *3 (S.D. Cal. June 11,
2012)). The Court DENIES the Motion as to the nationwide                  Slip Copy, 2020 WL 8575140
class allegations.




                                                              Footnotes


1       Because this is a facial challenge, the Court “limits its inquiry to the allegations set forth in the complaint.”
            Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).
2       Defendants attempt to distinguish that case by noting that in Zuehlsdorf, the parties did not dispute the Court's
        jurisdiction over it as to the named plaintiff's claims. (Reply at 6 (citing 2019 WL 442673, at *6).) But that fact
        was not determinative, nor does the fact that Defendants here do in fact dispute the Court's jurisdiction over
        one of three named Plaintiffs change the Court's rationale.
3
        These are: (1) violation of California's Consumers Legal Remedies Act (“CLRA”),                        Cal. Civ. Code § 1750,
        et seq.; (2) violation of California's False Advertising Law (“FAL”),               Cal. Bus. & Prof. Code § 17500, et seq.;
        (3) violation of California's Unfair Competition Law (“UCL”),                 Cal. Bus. & Prof. Code § 17200, et seq.; (4)
        violation of     N.Y. Gen. Bus. Law § 349; and (5) violation of N.Y. Gen. Bus. Law § 350.
4
        This also applies to claims under Section 2-313 of the New York Uniform Commercial Code.      Promuto v.
        Waste Mgmt., Inc., 44 F. Supp. 2d 628 (S.D.N.Y. 1999).
5       The Court recognizes that some courts in this circuit have come to the opposite conclusion, finding that
        simultaneous breach of contract and quasi-contract claims are inappropriate in California and dismissing
        those claims. (Mot. at 24; Reply at 14 (citing Smith v. Allmax Nutrition, Inc., 2015 WL 9434768, at *9 (E.D.
        Cal. Dec. 24, 2015)).) However, the Court follows the line of cases allowing such claims at the pleading
        stage where plaintiffs argue that these claims are plead in the alternative. Longest, 74 F. Supp. 3d at 1302
        (listing cases).


End of Document                                                       © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  14
